Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 10/26/2021 has been entered. Claims 1-16 are pending. 

Claim Objections
Claim 15 is objected to because of the following informalities: 
Claim 15 line 10: "a second side of the at least one reference pin" should be changed to -- a second surface of the at least one first reference pin -- to provide antecedent basis of the second surface in line 11 and clarify the at least one reference pin is the first reference pin.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2009/0225554) (hereinafter Chang) in view of Salinas Fox et al. (US 7,527,386) (hereinafter Fox).


    PNG
    media_image1.png
    650
    1035
    media_image1.png
    Greyscale

However, Chang fails to teach the diameter of the at least one first reference pin being larger than a diameter of the at least one second reference pin.  
Salinas teaches a diameter of at least one first reference pin (50, 62, fig. 2) being larger than a diameter (diameter of 68, fig. 3) of the at least one second reference pin (68, fig. 2).

It would have been an obvious matter of design choice to change the dimensions of the pins to increase the structural integrity and enhance the connection between the components, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Re claim 2: Chang teaches the at least one first reference pin (P1) and the at least one second reference pin (S2) are for referencing of the heat sink to at least one optical element (20, fig. 9A).  

Re claim 3: Chang fails to teach the at least one sheet metal of the heat sink has thickness of at least 2 mm.  
It would have been an obvious matter of design choice to change the thickness of the sheet metal to have a thickness of at least 2 mm to increase heat dissipation of the light source, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Re claim 4: Chang teaches at least one of the at least one first reference pin (P1) or the at least one second reference pin (P2) comprise at least one fiducial (base portion of 13, fig. 9A).  

Re claim 5: Chang teaches the at least one fiducial (base portion of 13, fig. 9A) of is for placement of at least one lighting module (12, fig. 2) on the heat sink (11, fig. 2).  

Re claim 7: Chang teaches the at least one sheet metal (see annotated fig. 9A) has an L-shaped cross section (L-shape cross section, see annotated fig. 9A) comprising a first side (first side, see annotated fig. 9A) and a second side (second side, see annotated fig. 9A). 

Re claim 8: Chang teaches the first side of the L-shaped sheet metal (see annotated fig. 9A) provides a receiving section (lower side of first side, see annotated fig. 9A) for at least one lighting module (12, fig. 2).  

Re claim 9: Chang teaches the heat sink (10) comprises a plurality of L-shaped sheet metals (L-shaped sheet metals with cross-section, see annotated fig. 9A) that are at least thermally coupled to each other (see fig. 9A).  


	However, Chang fails to teach the diameter of the at least one first reference pin being larger than a diameter of the at least one second reference pin.
Salinas teaches a diameter of at least one first reference pin (50, 62, fig. 2) being larger than a diameter (diameter of 68, fig. 3) of the at least one second reference pin (68, fig. 2).
Therefore, in view of Salinas, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the first and second reference pin such that the diameter of the at least one first reference pin being larger than a diameter of the at least one second reference pin, in order to enhance connection of the heat sink to other component. 
It would have been an obvious matter of design choice to change the dimensions of the pins to increase the structural integrity and enhance the connection between the components, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Re claim 13: Chang teaches the heat sink (11, fig. 9A) comprises a plurality of L-shaped sheet metals (L-shaped sheet metals of 13, fig. 9A) that are thermally coupled to each other (see fig. 9A), at least in part, and wherein the respective first sides (first side, see annotated fig. 9A) of the L-shaped sheet metals collide with each other (see fig. 9A).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2009/0225554) in view of Salinas Fox et al. (US 7,527,386) as applied to claim 6 above, and further in view of Marley et al. (US 2017/0067611) (hereinafter Marley).
Re claim 6: Chang in view of Fox fails to teach the at least one sheet metal comprises aluminium.  
Marley teaches the at least one sheet metal (37, fig. 4) comprises aluminium (aluminum, see para [0026]).  
Therefore, in view of Marley, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the material of the sheet metal to be aluminum, in order to provide a material which increases heat dissipation of the sheet metal.
Chang discloses the claimed invention except for the at least one sheet metal comprises aluminium.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the material of the sheet metal to be aluminum to provide a material which increases heat dissipation of the sheet metal, since it has been held to be within In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2009/0225554) in view of Willwohl et al. (US 2009/0185381) (hereinafter Willwohl).
Re claim 15: Chang teaches a method manufacturing a lighting device, the method comprising: providing at least one sheet metal (sheet metal, see annotated fig. 9A) to form a heat sink (11, fig. 2); forming at least one first reference pin (P1, see annotated fig. 9A) into the at least one sheet metal, in a first direction (downward direction, see fig. 9A), the at least one first reference pin (P1) from the at least one sheet metal on a first surface (S1, see annotated fig. 9A) such that the at least one first reference pin (P1) extends outward from the first surface (S1); forming at least one second reference pin (P2, see annotated fig. 9A) into the at least one sheet metal, in a second direction (upward direction, fig. 9A) opposite the first direction (downward direction, fig. 9A), the at least one second reference pin (P2) from a second surface (S2, see annotated fig. 9A) of the at least one first reference pin (P1) such that the at least one second reference pin (P2) extends outward from the second surface (S2); providing at least one lighting module (12, fig. 2); and arranging the at least one lighting module (12) in at least one receiving section (inner surface of 13, fig. 9A) of the heat sink (11).  
However, Chang fails to teach forming at least one first reference pin and at least one second reference pin by deep drawing. 
Willwohl teaches a heat sink (30, fig. 2) formed by deep drawing (see para [0038]).
. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2009/0225554) in view of Willwohl et al. (US 2009/0185381) as applied to claim 15 above, and further in view of Monma et al. (US 2014/0009951) (hereinafter Monma).
Re claim 16: Chang teaches forming the at least one sheet metal (sheet metal, see annotated fig. 2) to have an L-shaped cross section (see annotated fig. 9A).
However, Chang in view of Willwohl fails to teach providing at least one further sheet metal; forming the at least one further sheet metal have an L-shaped cross section; and thermally coupling the at least one sheet metal and the at least one further sheet metal to form the heat sink.
Monma teaches forming at least one sheet metal (31a, fig. 4) to have an L-shaped cross section (see fig. 4), providing at least one further sheet metal (41a, fig. 4); forming the at least one further sheet metal (41a) to have an L-shaped cross section (see fig. 4); and thermally coupling the at least one sheet metal (31a) and the at least one further sheet metal (41a) to form the heat sink (see fig. 4).  
Therefore, in view of Monma, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to separate the sheet metal of Chang into two where there is at least one further sheet metal; forming the at least one further sheet metal to have an L-shaped cross section; and thermally coupling the at least one sheet metal and the at least one further sheet metal to form the heat sink, in order to maximize heat dispersion thereby allowing efficient heat transfer efficiency.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 10-11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken as a whole does not show nor suggest an angle between the respective second sides of the plurality of L-shaped sheet metals allows at least one lighting module to be mounted to the heat sink in a tilted position with respect to claim 10; one L-shaped sheet metal of the plurality of L-shaped sheet metals comprises the at least one first reference pin and the at least one second reference pin, and another L-shaped sheet metal of the plurality of L-shaped sheet metals comprises the at least one receiving section for the at least one lighting module with respect to claim 11; the respective second sides of the plurality of L-shaped sheet metals alternate in a direction in which the respective second sides of the L-shaped sheet metals protrude with respect to claim 14; as specifically called for in the claimed combinations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chu (US 2012/0176032) and Ahn et al. (US 2013/0063937) disclose a similarly shaped heat sink with first and second reference pins.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875